IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 26, 2008

                                       No. 07-11283                   Charles R. Fulbruge III
                                                                              Clerk

EDITH L. JACKSON on behalf of, Lisa F Wallace, individually, and next friend
of a developmentally disabled person

                                                  Plaintiff - Appellant
v.

JOHN R. THIBODEAU, individually and in his official capacity as the Fiduciary
Specialist responsible for administration of the Franklin (sic) A Wallace
Revocable Trust dated December 26, 1974; JEFF KING, individually and in his
official capacity; BANK ONE TRUST COMPANY N A, Trustee; JP MORGAN
CHASE BANK NA; FRANK A WALLACE TRUST OF 1974, whose residence,
situs and administration is located in Fort Worth TX; JOHN DOES 1-10, not yet
known

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-cv-528-A


Before BENAVIDES, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       This suit is a recent, though perhaps no longer the most recent, challenge
to the management of trusts established in Oklahoma by the now-deceased
Frank and Lorice Wallace. The district judge dismissed this suit. We AFFIRM.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-11283

      One of the beneficiaries of the trusts is Stephen Wallace. According to the
Defendants, Stephen Wallace has been involved in more than fifty actions
against the trusts. All have been unsuccessful. The epicenter of the litigation
has been Tulsa, Oklahoma. In 2005, Judge Gregory K. Frizzell, then of the state
district court in Tulsa County, enjoined Wallace from bringing suits involving
these trusts in any other court:
      Stephen P. Wallace, individually or in any other purported pro se
      representative capacity or on behalf of any other entity or person,
      shall be prohibited and barred from ever filing any more lawsuits in
      any court except this Court based on any acts, events transactions
      or circumstances of any kind concerning (1) the Frank A. Wallace
      Revocable Trust or the Lisa Frances Wallace Supplemental Needs
      Trust, or (2) the actions or conduct of Bank One or Trust Company
      as successor trustees of these two trusts, respectively, or (3) the
      actions or conduct of any other trustee or related party in any
      capacity related to the aforesaid trusts.

      This suit continues the kinds of claims that are the basis of most of the
other litigation brought by Stephen Wallace. This complaint, though, was
brought by “Lisa F. Wallace, a developmentally disabled person, by and through
her next friend, Edith L. Jackson and Edith L. Jackson, individually, and all
those similarly [situated], pro se Plaintiffs.” Lisa F. Wallace is one of the
beneficiaries of the contested Oklahoma trusts. There is no evidence that Edith
L. Jackson has any responsibility for Lisa Wallace’s affairs. Indeed, someone
else has been shown in other litigation to be her legal guardian. Jackson sued
Chase Bank1 as trustee, alleging four state law tort claims arising out of Chase’s
operation of the trust. The district court dismissed the action for lack of subject
matter jurisdiction and entered an injunction against Jackson, Stephen Wallace,
or any other person suing on behalf of the trust, preventing them from bringing


      1
       In addition to Chase, Jackson’s suit names Bank One Trust Company, Jeffrey King,
and John Thibodeau as defendants. Chase is the successor to Bank One, and King and
Thibodeau are employees of Chase.

                                          2
                                  No. 07-11283

any further litigation without first obtaining leave from the court. Jackson
subsequently retained counsel and timely appealed.
      Though Stephen Wallace has been the chief disputant of the trustees’
actions, this is not the first time that Edith L. Jackson has appeared as a
plaintiff. In April 2007, Edith L. Jackson was added as a plaintiff in an action
already filed by Stephen Wallace in the United States District Court for the
Northern District of Texas, before the same judge as for the present case.
Another named plaintiff was Lisa F. Wallace. That suit claimed that the
trustees violated their fiduciary responsibilities. The suit was later consolidated
with yet another action filed by Stephen Wallace. The dismissal of that suit was
affirmed by this court. Wallace v. Saffa, 273 F. App’x. 394 (5th Cir. 2008)
(unpublished). Our opinion referred specifically only to Stephen Wallace, but
Edith L. Jackson was one of the pro se appellants in the case. Id. at 394-95.
      In the present litigation, the court dismissed the suit and enjoined Jackson
from future related litigation. The district court’s order of dismissal was based
on what is called the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263
U.S. 413 (1923); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983). The
doctrine applies to “cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.”
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
      The Rooker-Feldman doctrine’s applicability in this case is contested. The
district court was aware of the gap between enforcing earlier orders enjoining
Stephen Wallace from future suits and applying those rulings to Edith L.
Jackson. The court bridged that divide by finding that Edith L. Jackson was in
effect the “state-court loser” against whom the injunction should apply:
      Either Jackson is equally involved in the incessant and flagrant
      abuse of the judicial process, or – and the court is inclined to believe
      this is the case – Jackson is a straw plaintiff, and Stephen P.

                                         3
                                  No. 07-11283

      Wallace is the puppet master behind the instant action. Regardless
      of which is the case, the court concludes, as discussed below, that
      the instant action, like so many of its predecessors, must be
      dismissed, and Jackson and other potential accomplices must
      receive the same sanction as Stephen P. Wallace.
      The order from which this appeal was taken is dated October 26, 2007.
The same district court had, on June 28, 2007, dismissed the earlier suit that
both Stephen Wallace and Edith L. Jackson brought that raised related claims.
As noted earlier, we affirmed that dismissal. Wallace, 273 F. App’x 394. All
parties subject to the district court’s judgment would be equally affected by our
affirmance, since “a final judgment on the merits bars further claims by parties
or their privies based on the same cause of action.” United States v. Davenport,
484 F.3d 321, 326 (5th Cir. 2007).
      In the case we review today, the district court explained that the “plaintiff
adduces nothing that has occurred since June 28, 2007, as would give this court
subject matter jurisdiction.” We need not decide whether the district court used
the correct label for its dismissal, basing it on Rooker-Feldman as opposed to
finding that the repeated use of the judicial process by the same parties to bring
the same claims is improper and sanctionable. Id. It is enough for us to hold,
and we do, that the district court was correct to dismiss.
      We explicitly extend to Jackson the warning that we earlier gave Wallace,
that “any further filing of repetitious or frivolous appeals, on [her] own behalf or
on behalf of others, relating to the administration of and control over the Trusts
may result in the imposition of sanctions” against her, such as “dismissal,
monetary sanctions, and restrictions on [her] ability to file pleadings in this
court and any court subject to this court's jurisdiction.” Wallace, 273 F. App’x
at 395-96.   AFFIRMED.




                                         4